Citation Nr: 1132169	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability manifested by vertigo, as secondary to service-connected hearing loss and maxillary sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

As addressed more fully below, the Board cannot determine at this time which claim(s) are currently on appeal.  The Board has listed two issues on the title page based upon the available information of record, and reserves the right to further review its jurisdiction once a complete record is obtained.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets any further delay in adjudicating this case, but finds that the record before the Board is clearly incomplete and must be reconstructed.

The Veteran's original claims folder was apparently lost or misplaced.  In July 2008, the RO certified for appeal the issue of entitlement to service connection for hypertension.  The "claims folder," consisting of three red folders, was received at the Board almost three years later.  The available documents reference significant adjudicative actions and evidentiary records which are not associated with the records sent to the Board.

With respect to the issue of entitlement to service connection for a disability manifested by vertigo as secondary to service-connected hearing loss and maxillary sinusitis, the record before the Board only contains the first page of a May 2007 Board remand.  There is no further reference to this issue in the "claims folder" other than a February 2011 RO rating decision (addressing other claims) which lists vertigo as a nonservice-connected condition.

The Board has attached the full contents of the May 2007 Board decision which reflects that this claim was remanded for additional development and adjudication, to include VA examination.  The Board has also attached an April 2010 Board decision remanding this issue again, on the basis that the examination report obtained was inadequate for rating purposes.  There is no evidence that this issue was ever returned to the Board.

Based upon the available information, it appears to the Board that the issue of service connection for a disability manifested by vertigo, as secondary to service-connected hearing loss and maxillary sinusitis, remains on appeal.  In this respect, the February 2011 RO rating decision reflects that the issue has not been favorably resolved at the RO level.  VA's appeals tracking data base, the Veterans Appeals Contact and Locator System (VACOLS), appears to reflect that the RO has not taken any actions on this claim since the April 2010 remand although the issue has been deleted as an issue on appeal.  

The Board defers consideration of this issue pending a reconstruction of all relevant records.

With respect to the hypertension claim, the Veteran asserted in a May 2006 statement that clinical records from the Long Beach, California VA Medical Center reflected erratic blood pressure readings beginning in October 1991.  He has also referred to erratic blood pressure readings taken at "Circle City Medical" in June 1994, and being treated at the "Anaheim Veteran's Health Clinic" since January 2006.  These pertinent records are not associated with the claims folder.

The Board next notes that the Veteran alleges that his hypertension is caused and/or aggravated by medications prescribed to treat his service-connected maxillary sinusitis with allergic rhinitis and sinus headaches.  In support of this claim, the Veteran has submitted medical articles discussing a possible relationship between the use of oral and spray decongestant medications (such as pseudoephedrine, oxymetazoline hydrochloride and phenylephrine hydrochloride) and over-the-counter pain medications (such as acetaminophen, ibuprofen and aspirin) and increased blood pressure.  The cause and effect relationship, however, is not clearly established.  

The United States Court of Appeals for Veterans Claims (Court) has stated that the threshold for triggering VA's duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c) (4) is low and only requires evidence that "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service or service-connected disability.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the medical articles, the Board finds that medical opinion is necessary to determine the potential relationship between the Veteran's hypertension and his use of medications for service-connected disability.

Finally, the Board notes that the appeals cover sheet lists an issue of entitlement to an extension to a delimiting date for educational benefits under Chapter 30 as an issue on appeal.  The Board has received administrative clarification from the San Diego RO Education Department that this claim was denied in April 2011, but has been assigned a docket number.  

Given the multiple irregularities in this case, the Board will request RO clarification of this matter before assessing its jurisdiction over the matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify whether an issue of entitlement to an extension to a delimiting date for educational benefits under Chapter 30 is an issue on appeal before the Board.  See Routing and Transmittal Sheet dated August 16, 2011.  The RO should clearly document any information for the record which clarifies this matter, and take all necessary steps to either correct VACOLS or to certify the issue for appeal.  If the issue is certified for appeal, the RO must have the entire educational claims folder forwarded to the Board.

2.  Associate the following records with the claims folder:

    a) a copy of all adjudicative actions regarding the claim of entitlement to service connection for a disability manifested by vertigo, as secondary to service-connected hearing loss and maxillary sinusitis, including the November 2002 rating decision, the statement of the case (SOC) and any subsequent supplemental SOC's (SSOCs);

    b) a copy of the June 2005 rating decision which denied the claim of entitlement to service connection for hypertension;

	c) complete clinical records from the Long Beach, California VAMC from April 1988 to the present as well as the "Anaheim Veteran's Health Clinic" since January 2006;

	d) copies of all VA Compensation and Pension Examination reports, including the otolaryngology examinations ordered by the Board in May 2007 and April 2010; and 

    e) complete clinical records from "Circle City Medical" since June 1994.

3.  Upon receipt of any additional records, the RO should carefully review the claims folder to ensure that the record has been reconstructed to the fullest extent possible.  The RO should clearly document the steps taken for any documents which cannot be obtained, and advise the Veteran accordingly.

4.  Upon completion of the above, schedule the Veteran for appropriate VA examination to determine the probable nature and etiology of his hypertension.  The claims folder must be provided to the examiner for review.  

Following examination and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension was caused and/or aggravated beyond the normal progress of the disorder by medications used to treat his service-connected maxillary sinusitis with allergic rhinitis and sinus headaches.  

If aggravation has been found, please provide an opinion stating to what extent that hypertension was worsened by reference to the pre-aggravation severity level of hypertension and post-aggravation severity level of the disease.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

5.  Thereafter, readjudicate the claim(s).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and provide an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

